 111 theMatter of NORGE DIVIsioN,BORG-WARNER CORPORATION, RANGEPLANT, EMPLOYERandLOCAL 105, STOVE MOUNTERS INTERNATIONALUNION OIL NORTH AMERICA, A. F. L., PETITIONERCase No. 11-R-1621.Decided January 27, 1947Messrs. C. E. Smith,of Effingham, Ill., and C.P. Bersing,of Detroit,Mich., for the Employer.Messrs. Joseph Lewis,of St. Louis, Mo., andJohn F. Green,ofBelleville, Ill., for the Petitioner.Messrs. John L. Mayo,ofPeoria,Ill., andRoy E. White,of Herrin,Ill., for the Intervenor.Mr. Martin Sacks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at St.Louis,Missouri, on November 29, 1946, before Charles K. Hackler,hearing officer.The hearingofficer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoardmakesthe following :FINDINGS Or FACT1.TUIE BUSINESS OF TIIE EMPLOYERNorge Division,Borg-Warner Corporation,Range Plant, a cor-poration, is engagedat its plant in Effingham,Illinois,in the manu-facture of gas and electric ranges.During the lastfiscal year theEmployerused in the manufacturing process raw materialsvalued inexcess of$1,000,000,approximately75 percentofwhich repre-sentedshipments to this plantfrom outsidethe State of Illinois.During thesame period the Employer sold finished products valuedin excess of $1,000,000,of which 90 percent represented shipmentsfrom this plant to points outside the State.The Employer admitsand we find that it is engagedin commercewithin themeaning of the NationalLaborRelations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.72 N 1,R B , No. 56.289 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDDistrict 50, United Mine Workers of America, herein called theIntervenor, is a labor organization affiliated with the American Fede-ration of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn November 6, 1945, following a consent election conducted widerBoard auspices, the Intervenor was designated as bargaining repre-sentative of the Employer's "production and non-production" em-ployees.Thereafter, on December 7, 1945, the Employer and the In-tervenor executed a collective bargaining agreement covering theseemployees which was to continue in effect for 1 year, and from year toyear thereafter in the absence of written notice by either party to theother, 30 days before the anniversary date, of a desire to modify orterminate the agreement.2On November 4. 1946, several days beforethe effective automatic renewal notice date, the Petitioner filed the in-stant petition, and, on the same day, notified the Employer thereof.At the hearing the Employer made it clear that, in view of the con-flicting claims of the Petitioner and the Intervenor, it would notrecognize the former in the absence of a Board determination.At the hearing, the Intervenor moved to dismiss the petition on twogrounds,viz,that its December 7, 1945, contract is a bar to a presentdetermination of representatives, and that the Petitioner has notdemonstrated a sufficient showing of interest.We find no merit ineither ground.Thus, as to the first contention, it is well establishedthat the filing of a petition before the operative date of an automaticrenewal clause of a collective bargaining agreement prevents thatcontract from operating as a bar to a current determination of repre-sentatives.With respect to the second contention, it is clear that thequestion of sufficiency of the Petitioner's showing of interest is apurely administrative matter,' and we are, in this instance, satisfiedof such sufficiency.Accordingly, we shall deny the Intervenor's mo-tion to dismiss the petition.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.Iv.THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties,that all employees at the Effingham plant of the Employer, includingworking group leaders, but excluding office and clerical employees,factory and service clerks, employees of the engineering, technical,,timekeeping and time-study departments, checkers, control men,'Case No 14-R-13002On August12, 1946,the contractwas amended in cettain immaterial respects3Matte) of 0 D JenningstCCompany,68 N. L R B 516 NORGE DIVISION, BORG-WARNER CORPORATION291nurses, watchmen, executive,,;, supervisors, assistant supervisors, fore-men, and all or any other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changed in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Norge Division, Borg-WarnerCorporation, Range Plant, Effingham, Illinois, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll-period because they were ill or on vacation or temporarily laid off, andIncluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those emn-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether they desire to be represented by Local 105, StoveMounters International Union of North America, A. F. L., or by Local13080, District 50, United Mine°Workers of America, A. F. of L., forthe purposes of collective bargaining, or by neither.